EXHIBIT 10.1
Cooper US, Inc.
Executive Stock Incentive Agreement
     This Agreement is made as of the 14th day of February 2011 between Cooper
US, Inc., a Delaware corporation, having its principal place of business in
Houston, Texas (the “Company”) and                      an Executive of the
Company or an Affiliate of the Company (“Executive”). All capitalized terms used
in this Agreement are as defined in the Cooper Industries plc Amended and
Restated Stock Incentive Plan (the “Plan”), unless otherwise defined in this
Agreement.
     1. Performance Share Award
          (a) Performance Period. For purposes of this Agreement, the
“Performance Period” shall be January 1, 2011 to December 31, 2013.
          (b) 2011-2013 Performance Share Grant. Pursuant to Section IX of the
Plan and subject to Paragraph 8 of this Agreement, the Company hereby grants to
the Executive, as of the date hereof, an award of Performance Shares that may be
earned based on the financial performance of the Company’s parent, Cooper
Industries plc (“CBE”), during the Performance Period, subject to the
restrictions and conditions set forth in this Agreement (“Performance Share
Grant”). The Management Development and Compensation Committee of CBE’s Board of
Directors (the “Committee”) has established Performance Goals such that if CBE
achieves a cumulative annual growth rate of earnings per share (“EPS”) for the
Performance Period of four percent (4%) or greater, or net income converted to
free cash flow (cash conversion) of 80% or greater, the Executive would earn
Performance Shares in accordance with the Performance Award Table. Such
Performance Shares earned based on EPS and cash conversion performance shall be
subject to an adjustment of plus ten percent (+10%), minus ten percent (-10%),
or zero (0) based on the Company’s total shareholder return (“TSR”) performance
over the Performance Period against the Peer Group of 15 companies listed in
Cooper’s 2010 Annual Report.

-1-



--------------------------------------------------------------------------------



 



Performance Award Table

                                                      2011-2013 EPS   2011-2013
Cash Conversion     Cumulative                                 EPS and          
Fully Diluted   Award           Award     Cash           Cumulative  
Opportunity           Opportunity   Performance Conversion   Annual EPS   EPS
Over Perf   (% of Total   Cumulative   (% of Total   Shares That Performance  
Growth Rate   Period   Share   Cash   Share   May Be Level   (Compounded)  
(Base: $3.20)   Opportunity)*   Conversion   Opportunity)*   Earned Threshold  
  4 %   $ 10.39       12.5 %     80 %     12.5 %         Good     7 %   $ 11.01
      25.0 %     85 %     25.0 %         Target     10 %   $ 11.65       37.5 %
    90 %     37.5 %         Maximum     13 %   $ 12.32       50.0 %     95 %    
50.0 %        

 

*   Award Opportunity shall be prorated for results that fall between designated
performance levels.
For example, an annual EPS growth rate of 8.2% would result in an Award
Opportunity of 30.0%.

TSR Modifier

          2011-2013     TSR Rank   Performance Among Peer   Share Award Group  
Adjustment
Bottom Third
    -10 %
Middle Third
    0 %
Top Third
    +10 %

     At the end of the Performance Period, the Committee shall determine
performance results relative to each Performance Goal, and the number of
Performance Shares, if any, earned by the Executive. The number of Performance
Shares earned, if any, is subject to adjustment based on the TSR rank achieved
by Cooper relative to the designated Peer Group for the Performance Period.
Except for shares withheld by the Company as provided in Paragraph 4, the
Company shall then cause its parent, CBE, to issue book entry shares in the
Executive’s name for the number of shares of Common Stock equal to the
Performance Shares earned by the Executive on or before March 15, 2014.
     2. Dividends. Upon distribution of earned Performance Shares, including
adjustments, if any, in the number of shares earned based on application of the
TSR modifier, to Executive, the Company shall pay to the Executive in cash an
amount equal to the aggregate amount of cash dividends that the Executive would
have received had the Executive been the owner of record of all such earned
Performance Shares, including shares withheld as provided under Paragraph 4, if
any, from the effective date of this Agreement to the date of distribution.
     3. Restrictions and Limitations. The Executive hereby accepts the
Performance Share Grant and agrees to the following restrictions and conditions.

-2-



--------------------------------------------------------------------------------



 



          (a) Forfeiture. Except as provided in (b) below, if the Executive’s
active employment with the Company terminates for any reason prior to the date
on which the Committee meets in February 2014, all earned and unearned
Performance Shares granted under this Agreement shall be forfeited by the
Executive and this Performance Share Grant shall be null and void.
          (b) Termination Upon Death or Disability.
     (i) In the event of the Executive’s death or permanent and total disability
under Cooper’s Group Long-Term Disability Benefit Plan (or such other disability
program or plan in which the Executive participates) on or before December 31,
2011, the Executive or his heirs or beneficiaries shall receive one-third (1/3)
of the Performance Shares which would have been earned by the Executive under
this Agreement had he or she remained actively employed throughout the
Performance Period.
     (ii) In the event of the Executive’s death or permanent and total
disability under Cooper’s Group Long-Term Disability Benefit Plan (or such other
disability program or plan in which the Executive participates) after
December 31, 2011 and prior to the date the Committee meets in February 2014,
the Executive or his heirs or beneficiaries shall receive a pro-rata share of
the Performance Shares which would have been earned by the Executive under this
Agreement had he or she remained actively employed throughout the Performance
Period. In determining the pro-rata Performance Shares for which the Executive
or his heirs or beneficiaries may be eligible, the Company will multiply the
total Performance Shares earned during the Performance Period by a fraction the
numerator of which is the number of full months in the Performance Period during
which Executive was actively employed and the denominator is thirty-six (36).
     (iii) Any Performance Shares earned and awarded under this Paragraph 3(b)
shall be approved by the Committee and distributed after the end of the
Performance Period and on or before March 15, 2014.

-3-



--------------------------------------------------------------------------------



 



          (c) Limitations on Transferability. The Executive shall not sell,
exchange, transfer, pledge, hypothecate or otherwise dispose of this Performance
Share Grant prior to the conclusion of the Performance Period and distribution
of earned Performance Shares in accordance with Paragraph 1 of this Agreement.
     4. Tax. Upon the issuance of Common Shares to the Executive for Performance
Shares earned under this Agreement, the Executive shall pay the Company any
taxes required to be withheld by reason of the receipt of compensation resulting
from the issuance of such Common Shares. In lieu thereof, the Company shall have
the right to retain, or the Executive may direct the Company to retain, a
sufficient number of Common Shares to satisfy the Company’s withholding
obligations, provided the value of the Common Shares used to satisfy the
withholding obligations does not exceed the minimum required tax withholding for
the transaction. The value of any Common Shares used to satisfy the tax
withholding requirement shall be determined by the closing price of the Common
Shares on the New York Stock Exchange on the date the restrictions lapse (or if
shares are not traded on the Exchange on such date, then on the immediately
preceding trading date).
     5. Election to Defer Shares. The Committee has determined that the
Executive may elect to defer the issuance and receipt of Common Shares for all
or any portion of the Performance Shares earned under this Agreement until a
specific time or event specified by the Executive at the time of the election to
defer. A deferral election by the Executive hereunder: must be made in writing
to the Company on or before December 31, 2012; shall specify the percentage of
Performance Shares earned, if any, to be deferred; shall specify the time and
form of distribution of deferred shares and credited dividend equivalents; and
shall be irrevocable. Where an election to defer is in place, the Company shall
establish and credit the deferred shares to an account maintained on behalf of
such Executive (the “Executive Deferred Account”). The Executive Deferred
Account shall also be credited with all dividends or other distributions that
the Executive would have received had he or she been the owner of record of such
deferred shares during the deferral period. Dividends credited to the Executive
Deferred Account shall bear interest equal to the average quarterly prime rate
of interest charged by J.P.Morgan Chase

-4-



--------------------------------------------------------------------------------



 



Bank. Until the deferred shares are issued to the Executive, the Executive shall
have no other rights as a shareholder of Cooper Industries plc with respect to
such deferred shares.
     6. Change in Control. In the event of a Change in Control, the Performance
Share Grant shall be deemed earned at the Target level, all restrictions on
those Performance Shares shall immediately lapse and distribution of the Target
level of Performance Shares shall be governed by the terms of the Plan.
     7. Consideration. The parties agree that the consideration for any issuance
of Common Shares for Performance Shares earned hereunder shall be past services
by the Executive having a value not less than the par value of such Common
Shares.
     8. Cooper Industries plc Amended and Restated Stock Incentive Plan (the
“Plan”). If Executive is employed in the United States or paid on a United
States payroll, then in order to be eligible to earn the Performance Share award
granted hereunder, the Executive shall have executed an Executive Employment
Agreement which is incorporated herein by reference, in which the Executive
agrees to the terms and conditions set forth in the Executive Employment
Agreement. If the Executive fails to execute the Executive Employment Agreement
for any reason, the Executive will forfeit all Performance Shares granted to the
Executive under the Plan on the date hereof. The Executive may request a copy of
the Plan, which is incorporated by reference into this Agreement, by contacting
the Corporate Secretary’s Department. The Executive agrees that this Award shall
be subject to all of the terms and provisions of the Plan.

-5-



--------------------------------------------------------------------------------



 



     9. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successors to the Company and all persons lawfully claiming under
the Executive.
     IN WITNESS THEREOF, the parties have executed this Agreement as of the date
first written above.
COOPER US, INC.
-s- Heath B. Monesmith [h80297h8029701.gif]

 
Heath B. Monesmith
Corporate Vice President, Human Resources
EXECUTIVE
 
Name
Title
Division

-6-